Order entered December 23, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01453-CR

                           JIMMY CHARLES JOHNSON, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-72894-HV

                                           ORDER
       The Court DENIES appellant’s December 18, 2014 pro se “amended motion for

rehearing.” The Court denied appellant’s motion for rehearing on December 15, 2014 without

changing its opinion or judgment. Appellant is not entitled to a second motion for rehearing.

       The Court DENIES appellant’s December 22, 2014 “amended motion for leave to file for

a new trial rule 21.9(a)-(d).”

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jimmy Charles

Johnson, TDCJ No. 727145, Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-9606


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE